DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 20, 2021 with respect to the rejection of claims 3, 7, and 8 under 35 U.S.C. 112(a), written description have been fully considered but they are not persuasive. In particular, applicant argues that they have amended the claims to overcome the rejection by removing recitations to creating the housing using extrusion coating.  The Examiner respectfully disagrees that this overcomes the rejection under 35 U.S.C. 112(a).  The housing is still formed in some manner using extrusion coating and it is the Examiner’s position that this was not adequately described by the specification such that one of ordinary skill in the art would have recognized applicant to have been in possession of the invention.  More specifically, claim 1 recites a housing “formed by a ceramic casting compound”.  While claim 3 recites extrusion coating the sensor unit using the ceramic casting compound.  Thus, the housing is still somehow formed by an extrusion coating using the ceramic casting compound.  As stated in the rejection, applicant has not described how this is performed and one of ordinary skill in the art would not have readily understood how this is done.  Applicant has cancelled claims 7 and 8.  However, applicant has added a new claim 11 that recites this extrusion coating process.  Please see the rejection under 35 U.S.C. 112(a) below.
Applicant's arguments filed April 20, 2021 with respect to the rejection of claims 1, 2, 5, 6, and 9 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. In particular, applicant argues that the Kameyama reference fails to disclose a ceramic casting compound, as the potting compound 41 (interpreted by the Examiner to be the ceramic casting .

Claim Rejections - 35 USC § 112(a)



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 3 and 11 recite extrusion coating the sensor unit using the ceramic casting compound.  It is opinion of the Examiner that these claim limitations were not described in the specification in such a way as to reasonably convey to one 

Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
	There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the claim is not fully supported by the disclosure to show that the inventor had possession of the invention. See for example, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html














Returning to claim 3 and 11, applicant claims extrusion coating the sensor unit using the ceramic casting compound.  However, applicant has not described any details on how this manufacturing step takes place.  Applicant’s specification merely describes the structure is produced by performing the extrusion coating, but fails to specifically disclose how extrusion coating is performed as disclosed.  The specification does not described any manufacturing equipment or specific method of extrusion coating capable of performing the steps.  Applicant’s specification merely describes this process in similar terms as the claim language.  See page 4 of the specification.  In fact, applicant’s “Detailed Description” section fails to disclose any specific manufacturing step of extrusion coating, nor any equipment or production line capable of performing the extrusion coating.  Furthermore, while extrusion coating is known in the art, one of ordinary skill in the art would not readily recognize how to create a housing, especially one as intricate as the one disclosed by applicant, merely by extrusion coating. Thus, one of ordinary skill in the art would not understand applicant to have invented, and been in possession of, the invention as claimed. As mentioned above, possession may be shown by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  Additionally, as mentioned above the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  It appears that these components and/or features are essential and critical features of the applicants invention because without them applicant’s invention wouldn’t be able to be created.  In particular, the use of extrusion coating to coat the sensor unit as part of the housing is central to applicant’s invention, as it serves as the means for actually creating applicant’s invention.  Therefore, since applicant has not adequately described how extrusion coating is used in the manner as disclosed and claimed, a person skilled in the art at the time the invention 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama (U.S. Publ. No. 2009/0266606).
Regarding claim 1, Kameyama discloses an image sensor module for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Kameyama discloses a sensor device (electric apparatus module, 1; see paragraph 0027 and Figure 1) for a vehicle for detecting dimensions and/or pieces of vehicle surroundings information (see paragraph 0027-0028 where the device is mounted on a vehicle; also see paragraph 0036 where the camera picks up images, which are interpreted to be a measurement of vehicle surroundings information); the sensor device comprising: at least one sensor unit (camera unit, 10; see paragraph 0029 and Figure 3); and a housing (combination of upper case, 8, lower case, 9, and potting material, 41) which at least partially encloses the sensor unit with the exception of at least sensor surfaces of the sensor unit (see Figures 2 and 3 and paragraphs 0029, 0049-0050; where the sensor is open to a view outside of the housing); wherein the housing (combination of upper case, 8, lower case, 9, and potting material, 41) is formed by a ceramic casting compound (potting material, 41; applicant explicitly describes their ceramic casting compound as a silicone elastomer [see lines 1-2 of page 3 of applicant’s specification – also see original claim 6].  One of ordinary skill in the 
As for claim 2, Kameyama discloses that the sensor unit includes a camera sensor unit (see paragraph 0029 where the sensor is described as a camera).
With regard to claim 5, Kameyama discloses that the ceramic casting compound allows at least one screw (screw, 6; see paragraphs 0028, 0031, and 0053 and Figure 3.)
Regarding claim 6, Kameyama discloses that the ceramic casting compound is a silicone elastomer (see paragraph 0049).
As for claim 9, Kameyama discloses an image sensor module for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Kameyama discloses a vehicle (see paragraph 0027-0028 where the device is mounted on a vehicle) including a sensor device (electric apparatus module, 1; see paragraph 0027 and Figure 1) for a vehicle for detecting dimensions and/or pieces of vehicle surroundings information (see paragraph 0036 where the camera picks up images, which are interpreted to be a measurement of vehicle surroundings information); the sensor device comprising: at least one sensor unit (camera unit, 10; see paragraph 0029 and Figure 3); and a housing (combination of upper case, 8, lower case, 9, and potting material, 41) which at least partially encloses the sensor unit with the exception of at least sensor surfaces of the sensor unit (see Figures 2 and 3 and paragraphs 0029, 0049-0050; where the sensor is open to a view outside of the housing); wherein the housing (combination of upper case, 8, lower case, 9, and potting material, 41) is formed by a ceramic casting compound (potting material, 41; applicant explicitly describes their ceramic casting compound as a silicone elastomer [see lines 1-2 of page 3 of applicant’s specification – also see original claim 6].  One of ordinary skill in the art would recognize silicone elastomer as a silicone rubber.  Kameyama explicitly discloses that the potting compound 41 is a silicone rubber.  See paragraph 0049).
With regard to claim 10, Kameyama discloses an image sensor module and method of manufacturing an image sensor module for use in a vehicle.  More specifically and as it relates to .

Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the sensor unit includes an electronic circuit board, which is held in the ceramic casting compound and is completely enclosed thereby, so that a thermal contact is ensured. More specifically, the prior art does not disclose a housing formed by a ceramic casting compound that does not cover sensor surface of a sensor unit, but completely encloses an electronic circuit board.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        April 29, 2021